Citation Nr: 1545910	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus with secondary hammertoe deformity.  

2.  Entitlement to service connection for a left knee total arthroplasty, to include as secondary to bilateral pes planus with secondary hammertoe deformity.

3.  Entitlement to service connection for residuals of a lumbosacral spine injury with degenerative joint disease, to include as secondary to bilateral pes planus with secondary hammertoe deformity.  

4.  Entitlement to a disability rating greater than 50 percent for bilateral pes planus with secondary hammertoe deformity.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In June 2015, the Board remanded the listed issues for additional development.  Following substantial compliance with the remand directives, the case was returned to the Board.  

In a March 2014 statement, the Veteran raised the issue of service connection for a bilateral ankle disability as secondary to service-connected pes planus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  The matter is referred to the AOJ for appropriate action.  

In July 2015, the Veteran appears to raise the issue of service connection for a right hand disorder.  Effective March 24, 2015, however, there are certain requirements for filing a claim.  If the Veteran wishes to pursue this issue, the claim must be submitted on the appropriate form as prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  A right knee disability did not manifest during service or within the applicable presumptive period, and the preponderance of the evidence is against finding that it is otherwise related to service or proximately due to or aggravated by service-connected bilateral pes planus with secondary hammertoe deformity.    

2.  A left knee total arthroplasty did not manifest during service or within the applicable presumptive period, and the preponderance of the evidence is against finding that it is otherwise related to service or proximately due to or aggravated by service-connected bilateral pes planus with secondary hammertoe deformity.    

3.  Residuals of a lumbar spine injury with degenerative joint disease did not manifest during service or within the applicable presumptive period, and the preponderance of the evidence is against finding that it is otherwise related to service or proximately due to or aggravated by service-connected pes planus with hammertoe deformity.   

4.  The Veteran is currently receiving the maximum schedular rating assignable under Diagnostic Code 5276; additional separate ratings are not warranted for hammertoes or residual scarring.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred during service, may not be presumed to have been incurred therein, and is not secondary to service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2015).  

2.  A left knee total arthroplasty was not incurred during service, may not be presumed to have been incurred therein, and is not secondary to service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310.  

3.  Residuals of a lumbar spine injury with degenerative joint disease were not incurred during service, may not be presumed to have been incurred therein, and are not secondary to service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310.  

4.  The criteria for a rating greater than 50 percent for bilateral pes planus with secondary hammertoe deformity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5276, 5282; 4.118, Diagnostic Code 7804 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2010 and July 2015, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal issues were most recently readjudicated in the September 2015 supplemental statement of the case.  

VA also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private medical records.  Records were requested from the Social Security Administration, but response received indicates that they were destroyed.  The Veteran underwent VA examinations to determine the severity of service-connected foot disability in June 2010 and July 2013.  The examinations contain findings necessary for rating purposes and are adequate.  Medical opinions were obtained on the service connection issues in July 2013 and July 2015 and they are collectively adequate.  Additional examinations and/or opinions are not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2015).  

Analysis

Service connection 

The Veteran contends that service connection is warranted for a right knee disability, left knee disability, and lumbar spine disability.  In his January 2014 VA Form 9, the Veteran reported that his knee problem was started by his feet and when he was crawling on his hands and knees on the carrier as an aircraft handler and gradually became worse.  His main argument, however, is that the claimed disabilities are secondary to his service-connected bilateral pes planus.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran's enlistment and separation examinations note a scar on the left knee. Service treatment records are otherwise negative for complaints or findings relating to the right knee, left knee, and lumbar spine and on separation examination, the spine and lower extremities were reported as normal on clinical evaluation.  

Private medical records show the Veteran suffered an industrial injury in August 1977.  He was working on a machine when it was inadvertently turned on and he was crushed between two large objects weighing several tons.  He suffered numerous injuries, including to his abdomen, back and legs.  At that time, the Veteran denied any previous history of a back injury.  X-rays showed an avulsion fracture of the transverse process of L5 on the left.  The Veteran subsequently underwent a lumbar laminectomy and left knee cartilage removal.  

Private orthopedic records show that the Veteran was diagnosed with left knee degenerative joint disease and internal derangement and underwent arthroscopies in May 1996 and September 1996.  He underwent a left total knee arthroscopy in January 1997.  The discharge summary notes problems with the left knee for 20 years (approximately 1977).  

The Veteran underwent VA knee and spine examinations in July 2013.  Diagnoses were status post left total knee arthropathy, following crush injury; right knee degenerative joint disease, new diagnosis not related to pes planus; and status post lumbar laminectomy.  Following examination and review of the claims folder, the examiner stated that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The following rationale was provided:

There are no records of Veteran seeking care for his flat feet, knees, or back between the time he left the military in 1967 until the time of on the job full body crush injury in 1977.  Private medical records from Kaiser Permanente show Veteran suffered an on the job industrial injury in 1977, resulting in knee and back injuries followed by left knee and back surgical repair.  This further shows both the Veteran's knee and back injury predicated his 2003 diagnosis of pes planus with secondary hammertoe deformity, both feet.  

Additionally, an extensive evidence based research using the Framingham foot and arthritis studies was conducted by the Arthritis Foundation.  Those findings showed no cause and effect of flat feet on knee injury/deterioration.  Additionally, the study showed the use of prescribed orthotics corrected foot/knee alignment negating any questions of cause and effect of flat feet on knee conditions.  [citations omitted]

Therefore, based on evidence based research there is no association between the development of knee problems and foot morphology (pes planus) in which to establish a medical bases for Veteran's knee condition related to his foot condition.  There is no medical evidence to establish a relationship between Veteran bilateral knee conditions and his service-connected pes planus, with secondary hammertoe deformity, both feet.  

As concerns the back, the examiner opined that the claimed condition was less likely than not due to or the result of the service-connected pes planus.  The following rationale was provided:

Veteran's [separation] examination show[s] his back to be "Normal".  There [are] no records of Veteran seeking medical care for his back until after his 1977 on the job, full body crush injury.  Following this injury he began to have back pain that eventually required surgery for a herniated disk with laminectomy.  

As per the American Academy of Orthopedic Surgeons: "In many cases, a herniated disk is related to the natural aging of your spine.  In addition to the gradual wear and tear that comes with aging, the following other factors can increase the likelihood of a herniated disk.  
#1- Gender.  Men between the ages of 30 and 50 are most likely to have a herniated disk.
#2 - Improper lifting.  Using your back muscles to lift heavy objects, instead of your legs, can cause a herniated disk.  Twisting while lifting can cause back vulnerable. 
#3 - Weight.  Being overweight puts added stress on the disks in the lower back.
#4 - Repetitive activities that strain the spine.  Many jobs are physically demanding.  Some require constant lifting, pulling, bending, or twisting.  Using safe lifting and movement techniques can help protect the back.  
#5 - Frequent driving.  Staying seated for long periods, plus the vibration from the car engine, can put pressure on your spine and disks.  
#6 - Sedentary lifestyle.  Regular exercise is important in preventing many medical conditions, including a herniated disk.  
#7 - Smoking.  It is believed that smoking lessens oxygen supply to the disk and causes more rapid degeneration."  

Veteran's history shows he has six of the seven risk factors as he is morbidly obese and has been for years, he worked as a millwright which required a lot of heavy object lifting, pulling, bending and twisting with a history of back strain and pain prior to his back surgery.  He also lived a sedentary lifestyle (with no history of routine exercise participation) and continues to smoke cigars daily now.  He reports a 75 years smoking history.  Therefore this examiner accredits Veteran back condition to his on the job back injury and poor life style choices as the cause of his back condition and not his flat feet.  There is no medical literature to support flat feet with hammertoes as a cause of degenerative disc conditions of the back.  

Additional VA opinion was obtained in July 2015.  The examiner discussed the Veteran's knee and spine disabilities and noted that their current severity was greater than the baseline; however, the disabilities were not aggravated beyond their natural progression by the service-connected pes planus.  In support of this opinion, the examiner stated that the Veteran's gait was frequently noted as normal and that he used orthotics.  She discussed the studies referenced in her initial opinion and went on to state:

Because, as stated in the medical literature, there is no cause or effect of pes planus on either knee conditions or on the development or progression of lumbar spine diseases, and as veteran has documentation of use of orthotics for flat foot condition chronically, and as veteran has multiple episodes of heavy physical labor including cutting firewood, and remodeling his home, and normal gait on multiple occasions documented, it is less likely as not that the spine and knee disorders diagnosed during the July 2013 examination were aggravated beyond their natural progress by any residuals, symptoms, or manifestations associated with the Veteran's service-connected bilateral pes planus with hammertoe deformities, to include any altered stance or gait.  

On review, the claimed disabilities, to include arthritis, were not noted during service or within the applicable presumptive period.  As to whether the claimed disabilities are otherwise related to service, the Board has considered the Veteran's reports that his knee problems started when he was on the carrier.  He is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The overwhelming evidence, however, does not support the Veteran's contentions and instead, shows he did not have knee or back problems until following the severe 1977 industrial injury.  

As set forth, the VA opinions are negative as concerns secondary service connection, to include based on aggravation.  The Board finds these opinions highly probative.  The examiner reviewed the claims folder and her opinion was supported by adequate rationale with consideration of medical literature and studies.  The record does not contain probative evidence to the contrary.  The Board acknowledges the Veteran's assertions that his pes planus caused or worsened the claimed conditions.  The Veteran, however, is not competent to provide a medical etiology opinion and his unsubstantiated lay assertions do not outweigh the VA opinions of record.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Increased rating

In March 2004, the RO granted service connection for pes planus with secondary hammertoe deformity of both feet and assigned a 10 percent rating effective August 15, 2003.  In December 2006, the rating was increased to 30 percent from April 7, 2006.  In June 2009, the rating was increased to 50 percent from January 30, 2009.  

In April 2010, the Veteran submitted a claim for increase.  In August 2010, the RO continued the 50 percent rating.  The Veteran disagreed with the decision and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

When it is not possible to separate the effects of the service-connected condition from the nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

By way of history, the RO rated the Veteran's pes planus with secondary hammertoe deformity pursuant to Diagnostic Code 5276 (flatfoot).  On the August 2010 code sheet, the RO changed the diagnostic code to 5278 (clawfoot) - 5276.  The examinations do not show clawfoot and thus, the Board will consider Diagnostic Code 5276 as appropriate.  In an April 2012 rating decision, the disability at issue was noted to be rated under Diagnostic Codes 5278-5276.

A 50 percent rating is warranted for bilateral flatfoot when the disability is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes and appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran underwent a VA examination in June 2010.  The Veteran reported "excruciating pain" at the ankles and insteps of feet.  He had spasms in the toes, jerking, and a burning in the medial instep bilaterally.  He reported that he was unable to stand for more than a few minutes or walk more than a few yards.  He had full length bilateral inserts with poor efficacy.  On physical examination, there was painful motion, swelling, tenderness, weakness and abnormal weightbearing with unusual shoe wear pattern and callouses.  There were hammertoes on the 3rd and 4th toes of the left foot and 2nd, 3rd, and 4th toes of the right foot.  There was no clawfoot or evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was marked displacement of the Achilles in both feet on weightbearing and there was marked pronation.  Gait was antalgic with slow propulsion.  Diagnosis was bilateral marked pes planus with status post hammertoes repaired with residual scarring, angulation toes, spurring.  There were significant effects on daily activities and increased pain and symptoms with weightbearing.  The examiner noted that he could not state without mere speculation what percent of the Veteran's foot deformities were caused by or a result of his pes planus.  

VA records show continued treatment related to multiple foot disabilities, to include pes planus, Charcot feet, diabetic neuropathy and gout.  The Veteran was provided boots, orthotics and Arizona braces.  

The Veteran most recently underwent a VA examination in July 2013.  The claims folder was reviewed.  Diagnosis was bilateral severe pes planus with secondary toe deformity and hammertoes.  The Veteran again reported excruciating pain and functional impairment, to include the inability to walk more than a few yards.  The examiner noted that much of the Veteran's foot pain appeared to be from diabetic neuropathy as he complained of constant burning in both feet.  The Veteran had swelling and characteristic calluses not relieved by appliances.  There was extreme tenderness of the plantar surfaces and marked deformity and marked pronation.  There was alteration of the weightbearing line and the examiner noted the Veteran had severe diabetic neuropathy which caused a lot of foot pain and bilateral Charcot foot increasing his foot deformities and causing balance and propulsion problems.  There was inward bowing of the Achilles' tendon and marked inward displacement and severe spasm on manipulation.  The examiner further noted severe pes planus of the left foot with ankylosis of the second toe PIP joint with associated flexion deformity; and pes planus of the right foot with multiple phalangeal subluxations.  The Veteran used a walker due to diabetic neuropathy and constant back and joint pain.  X-rays showed numerous findings in each foot to include arthritis.  

In his January 2014 Form 9, the Veteran reported that he wore braces, used a walker, and had constant pain in his feet. 

On review, there is no question that the Veteran has significant foot problems.  As concerns his service-connected bilateral pes planus with secondary hammertoe deformity, he is currently receiving a 50 percent schedular rating for pronounced disability of both feet under Diagnostic Code 5276.  This is the maximum schedular rating available under the assigned diagnostic code.  

The Board acknowledges the Veteran has hammertoes and has considered whether a separate rating is warranted under Diagnostic Code 5282.  Under this provision, a 10 percent rating is warranted for hammertoe of all toes, unilateral without clawfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  Evidence of record does not show hammertoes of all toes and a separate 10 percent rating is not warranted.  The Board further notes that the scars associated with previous hammertoe revisions were described as well-healed on the June 2010 examination.  They are not shown to be unstable or painful and a separate 10 percent rating based on scarring is also not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  

The Board has also considered whether Diagnostic Code 5284 is for application.  Under this provision, other foot injuries are rated as follows: severe (30 percent); moderately severe (20 percent); and moderate (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284.  This provision includes the possibility of separate evaluations for each foot.  VA's General Counsel has issued a precedential opinion advising that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (Aug. 14, 1998).  As set forth, the Veteran is service-connected for pes planus and secondary hammertoe deformity.  The rating schedule contains diagnostic codes specifically addressing these disabilities and therefore, consideration under Diagnostic Code 5284 is not warranted. 

In summary, the Board finds no basis for assigning a schedular rating greater than 50 percent for bilateral pes planus with secondary hammertoe deformity at any time during the appeal period.  See Hart.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic codes appear to contemplate the symptoms related to the Veteran's service-connected pes planus and secondary hammertoe deformity, to include pain and functional impairment.  Even assuming, without conceding, that it does not, there is no indication that his service-connected pes planus causes a marked interference with employment or requires frequent hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to bilateral pes planus with secondary hammertoe deformity, the Veteran is service-connected for tinnitus and sarcoidosis with residual scar.  The only issue being considered at this time is the evaluation for service-connected pes planus with secondary hammertoe deformity.  Accordingly, that is the only disability the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.   

Evidence of record shows that the Veteran retired in approximately 1996.  While his service-connected disability impacts employment, as shown by the 50 percent rating assigned, the overall evidence does not show that it is of such severity to preclude all forms of gainful employment.  VA examinations suggest he is capable of sedentary employment and the Board declines to infer a claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a right knee disability, to include as secondary to bilateral pes planus with secondary hammertoe deformity, is denied.  

Service connection for a left knee total arthroplasty, to include as secondary to bilateral pes planus with secondary hammertoe deformity, is denied.

Service connection for residuals of a lumbosacral spine injury with degenerative joint disease, to include as secondary to bilateral pes planus with secondary hammertoe deformity, is denied.  

A rating greater than 50 percent for bilateral pes planus with secondary hammertoe deformity is denied.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


